 

Exhibit 10.216

 

[tex10-216pg1.jpg]  CHICAGO TITLE INSURANCE COMPANY National Commercial
Services-Atlanta 5565 Glenridge Connector Suite 300 Atlanta, GA 30342

 

Christopher J. Valentine
Vice President/Operations Officer
 Direct Dial (404) 419-3203 Facsimile (404) 303-6307 Chris.Valentine@fntq.com

 

CTIC ATLANTA NCS FILE NO.: ATL-140907

 

To whom it may concern,

 

We certify that this is a true, correct and accurate copy of the original
instrument, to which this letter is attached.

 

Chicago Title Insurance Company

 



By: [tex10-216sig1.jpg]



 

 

 

  

When recorded, return to:   Michael P. Van Voorhis, Esquire Troutman Sanders LLP
Post Office Box 1122 Richmond, Virginia 23218-1122   ARIUM Grande Lakes (f/k/a
Venue Apartments)

 

ASSIGNMENT OF SECURITY INSTRUMENT

(MULTIFAMILY MORTGAGE, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND
FIXTURE FILING)

 

WALKER & DUNLOP, LLC, a Delaware limited liability company, whose address is
7501 Wisconsin Avenue, Suite 1200E, Bethesda, Maryland 20814 ("Lender"), as the
holder of the instrument hereinafter described and for valuable consideration
hereby endorses, assigns and delivers to FANNIE MAE, a corporation organized
under the laws of the United States of America, whose address is c/o Walker &
Dunlop, LLC, 7501 Wisconsin Avenue, Suite 1200E, Bethesda, Maryland 20814, its
successors, participants and assigns, all right, title and interest of Lender in
and to the following:

 

A Consolidated, Amended and Restated Multifamily Mortgage, Assignment of Leases
and Rents, Security Agreement and Fixture Filing, among BR Carroll Arium Grande
Lakes Owner, LLC, a Delaware limited liability company (the "Borrower"), and
Lender, as Mortgagee, dated as of the 4th day of November, 2014, and recorded
immediately prior hereto, in the Records of Orange County, Florida, securing the
payment of a Consolidated, Amended and Restated Multifamily Note, dated as of
the 4th day of November, 2014, in the original principal amount of
$29,444,000.00 made by the Borrower, payable to the order of Lender, and
creating a first lien on the property described in Exhibit A attached hereto and
by this reference made a part hereof.

 

Together with any and all mortgages, notes and obligations therein described,
the debt secured thereby and all sums of money due and to become due thereon,
with the interest provided for therein, and hereby irrevocably appoints assignee
hereunder its attorney to collect and receive such debt, and to foreclose,
enforce and satisfy the foregoing the same as it might or could have done were
these presents not executed, but at the cost and expense of assignee.

 

Together with any and all other liens, privileges, security interests, rights,
entitlements, equities, claims and demands as to which assignor hereunder
possesses or to which assignor is otherwise entitled as additional security for
the payment of the notes and other obligations described herein.

 

This Assignment shall be governed in all respects by the laws of the state in
which the aforementioned instrument was recorded and shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and assigns.

 

IN WITNESS WHEREOF, Lender has caused its name to be signed hereto by Jenna
Treible, its Vice President, and does hereby appoint said Jenna Treible its
authorized officer to execute, acknowledge and deliver these presents on its
behalf, all done as of this 4th day of November, 2014.

 

-1-

 

  

WITNESS:   /s/ Blake Porche    WALKER & DUNLOP, LLC, a Delaware limited Print
Name: Blake Porche    liability company           /s/ W. Ryan Potts   By: /s/
Jamie Petitt Print Name: W. Ryan Potts     Jamie Petitt         Closing Officer

 

STATE OF          Georgia              

CITY/COUNTY OF Dekalb         , ss:





 

I HEREBY CERTIFY that on this day, before me, an officer duly authorized in the
state aforesaid and in the county aforesaid to take acknowledgments, personally
appeared Jamie Petitt, to me known to be the person described in and who
executed the foregoing instrument as the Closing Officer of Walker & Dunlop,
LLC, a Delaware limited liability company, and acknowledged to me that she as
such officer, being authorized to do so, executed the foregoing instrument for
the purposes therein contained in the name of such limited liability company by
herself as Closing Officer.

 

Witness my hand and official seal in the county and state aforesaid, this 3rd
day of November, 2014.

 

  /s/ Holly B. Shonsky   Notary Public

 

My Commission Expires: September 5, 2016

 

-2-

 

 



EXHIBIT 'A'

 

LEGAL DESCRIPTION

 

lLot 1, Grande Lakes Apartments, according to the plat thereof as recorded in
Plat Book 59, Pages 46 and 47, Public Records of Orange County, Florida

 

TOGETHER WITH:

 

Tracts "A" and "B", Grande Lakes Apartments, according to the plat thereof, as
recorded in Plat Book 59, Pages 46 and 47, Public Records of Orange County,
Florida.

 

ALSO TOGETHER WITH:

 

Non-exclusive easements for drainage set forth in Declaration of Covenants,
Conditions, Restrictions, Easements and Reservations for Grande Lakes Master
Stormwater Management System, recorded on August 7, 2003, Official Records Book
7038, Page 2091, Public Records of Orange County, Florida.

   

 

 

 

